                Case 2:19-cr-00159-RSL Document 84 Filed 06/11/20 Page 1 of 2



 1                                                                  Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR19-159RSL
11
                               Plaintiff,
                                                      ORDER CONTINUING
12
                                                      TRIAL DATE AND
13                      v.                            PRETRIAL MOTIONS DEADLINE
14
15    PAIGE A. THOMPSON,
16                             Defendant.
17
18         THE COURT, having considered the Stipulated Motion to Continue Trial Date
19 and Pretrial Motions Deadline, the defendant’s knowing and voluntary waiver (Dkt. #83),
20 and all the files and records herein, finds as follows:
21         1.       The facts and circumstances are as set forth in the Stipulated Motion to
22 Continue Trial Date and Pretrial Motions Deadline;
23         2.       The case is complex due to such factors as the volume of discovery and the
24 complexity of the legal and factual issues involved;
25         3.       Failure to grant a continuance in this case would deny counsel the
26 reasonable time necessary for effective preparation of trial and other pretrial proceedings,
27 taking into account the exercise of due diligence;
28
     Order Continuing Trial Date - 1                                  UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     U.S. v. Thompson, CR19-159RSL
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
                 Case 2:19-cr-00159-RSL Document 84 Filed 06/11/20 Page 2 of 2



 1          4.       For these reasons, failure to grant a continuance could result in a
 2 miscarriage of justice;
 3          5.       The ends of justice served by granting this continuance outweigh the best
 4 interest of the public and the defendant in a more speedy trial; and
 5          6.       All these findings are made within the meaning of 18 U.S.C.
 6 § 3161(h)(7)(A) and (B)(i),(ii) and (iv).
 7          IT IS THEREFORE ORDERED that:
 8          1.       The trial in this matter is continued to February 8, 2021, at 9:00 a.m.;
 9          2.       Pre-trial motions are due no later than November 20, 2020, and any pretrial
10 motion shall be noted for consideration no earlier than the fourth Friday after the filing
11 date;
12          3.       Responses to any pre-trial motions are due on December 11, 2020 (or
13 twenty-one (21) days after filing of any motion filed prior to November 20, 2020), and
14 any replies thereto are due on December 18, 2020 (or seven (7) days after filing of any
15 response filed prior to prior to December 11, 2020);
16          4.       The period of time from the filing date of the Stipulated Motion to
17 Continue Trial Date and Pretrial Motions Deadline until the new trial date, February 8,
18 2021, shall be excludable time pursuant to the Speedy Trial Act, 18 U.S.C.
19 § 3161(h)(7)(A).
20          DATED: this 11th day of June, 2020.
21
22                                                       A
                                                         Robert S. Lasnik
23                                                       United States District Judge
24
     Presented by:
25
26 /s/ Andrew C. Frieman
   ANDREW C. FRIEDMAN
27 STEVEN T. MASADA
28 Assistant United States Attorneys
      Order Continuing Trial Date - 2                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      U.S. v. Thompson, CR19-159RSL
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
